Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-12, 14, 15-17, 19-20,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rentsch, WO 2014/128087.
The applied reference has a common Applicant  and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 
Rentsch discloses a polymeric material, which may be in the form of a multifilament, (see page 63, lines 25-30), wherein the polymeric material may be polyester, including those claimed, (see [age 23, lines 1-4), comprising 0.1-95 wt% of a calcium carbonate particle having a particle size d50 less than or equal to 7.5 microns, which is coated with a phosphoric acid ester blend of one or more phosphoric acid mon-ester and salt reaction products thereof and one or more phosphoric acid di-ester and salty reaction products thereof, (see page 9, lines 1-20).   The coating is hydrophobic.  See examples.  The material of Rentsch can be used to make the claimed articles.  See claim 15 of Rentsch.  Rentsch discloses the claimed process of melting the polymer, extruding the filaments and quenching and drawing.  The filaments can be collected into a product by a bonding step such as calendaring, hydroentangling, needling or chemical or adhesive bonding.  See page 65 lines 5-20.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7, 18, 21-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentsch, WO 2014/128087 in view of Li et al, U.S. Patent Application Publication No. 2004/0186214.
Rentsch discloses a polymeric material, which may be in the form of a multifilament, (see page 63, lines 25-30), wherein the polymeric material may be polyester, including those claimed, (see [age 23, lines 1-4), comprising 0.1-95 wt% of a calcium carbonate particle having a particle size d50 less than or equal to 7.5 microns, which is coated with a phosphoric acid ester blend of one or more phosphoric acid mon-ester and salt reaction products thereof and one or more phosphoric acid di-ester and salty reaction products thereof, (see page 9, lines 1-20).   The coating is hydrophobic.  See examples.  The material of Rentsch can be used to make the claimed articles.  See claim 15 of Rentsch.  Rentsch discloses the claimed process of melting the polymer, extruding the filaments and quenching and drawing.  The filaments can be collected into a product by a bonding step such as calendaring, hydroentangling, needling or chemical or adhesive bonding.  See page 65 lines 5-20.  
Rentsch differs from the claimed invention because it does not disclose the particularly claimed denier.
However, Li discloses filaments containing fillers.  Li teaches that it was known to provide continuous filament yarns, (multifilaments),  having a denier of 40-2,000 denier.  See paragraph 0259.
Therefore, it would have been obvious to have formed the filler containing filaments of Rentsch to have a denier within the known range of conventional deniers for such fibers, depending upon the end use and properties desired in the final product.
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Applicant argues that there was no motivation or rationale to combine the teachings of McAmish and Craig, that Craig not drawn to fibers, and that Craig employs different mixing temperatures.    These arguments are not persuasive for the reasons set forth in paragraphs 15-17 of the final rejection.  
However, Applicant’s amendment is sufficient to overcome the previous rejection because Craig does not teach the particularly claimed treatment layer.  A new rejection is set forth above.
Applicant argues that Li is not drawn to polyester fibers but to polyolefin fibers.  However,   Li is relied on to show conventional dtex for multifilament yarns generally.  Li uses the same conventional process of melting, spinning and drawing as is set forth in Rentsch.  Polyesters and polyolefins are thermoplastic materials and both are conventionally processed into filaments by the conventional process of melting, spinning and drawing, which is shown in both references.  Therefore, one of ordinary skill would have expected that the multifilament yarns of Rentsch could also be formed into yarns having the claimed dtex, (note that the dtex of a multifilament yarn is the dtex of all the filaments together forming the yarn).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wandel et al, U.S. Patent No. 3,928,696 discloses polyester multifilament yarns having a dtex of 900-1200.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789